SPONSORSHIP AGREEMENT

 

STANDARD TERMS

 

 

THIS SPONSORSHIP AGREEMENT (“Agreement”), consisting of these Standard Terms
(“Standard Terms”) and the Term Sheet attached hereto and incorporated by
reference herein as Exhibit A (“Exhibit A”) is effective as of December 27, 2006
(the “Effective Date”), by and between ALPHATRADE.COM, a Nevada corporation,
whose address is 1111 West Georgia Street, Vancouver, BC Canada V6E 4M3 
("Sponsor"), and PROFESSIONAL BULL RIDERS, INC., whose address is 6 South Tejon
Street, Suite 700, Colorado Springs, CO 80903 ("PBR") (collectively the
“Parties”).

 

Unless otherwise defined in these Standard Terms, all capitalized terms used in
these Standard Terms shall have the meanings ascribed to such terms in Exhibit
A.

 

PBR is the organizer and promoter of a number of top-level professional bull
riding events, including the Built Ford Tough Series (“BFTS”), which includes a
number of top level, professional bull riding events (“BFTS Events”),
culminating in an annual championship event (“World Finals”).  Each competitive
event of the BFTS leading to the World Finals, and the concluding four
competitive performances during each World Finals will sometimes be referred to
herein as an “Event” or “Events”; and

 

AlphaTrade.com has a mission, "To organize the world's financial information and
make it universally accessible and useful."   Sponsor has determined that its
sponsorship support for PBR and the Events will result in favorable and valuable
product exposure for Sponsor’s products and services, and PBR has determined
that Sponsor’s sponsorship support will be beneficial to PBR, the BFTS Events
and PBR members.

 

RIGHT OF FIRST REFUSAL to continue as the “Official Financial Information
Sponsor of the PBR”: Sponsor shall have the RIGHT OF FIRST REFUSAL to purchase
additional seasons to continue as the “Official Financial Information Sponsor of
the PBR” for additional fees and on terms to be determined by mutual agreement
of the Parties.  If another company shall propose to PBR to sponsor this
category in contemplation of the expiration of this Agreement, or if PBR shall
propose in writing to another potential sponsor for this category to be
effective after the expiration of this Agreement, such terms, fees, and costs
therefore (“Sponsorship Proposal”) shall be presented promptly to Sponsor after
PBR receives such proposal from, or delivers such proposal to, another entity
for the product category covered by this Agreement.   Sponsor shall have five
(5) business days after receipt of the Sponsorship Proposal from PBR within
which to accept it on the terms presented.  If Sponsor does not accept such
proposal on such terms within such time, PBR shall be free to contract with any
third party with respect to any such rights, or category (the “Refused
Category”).  Notwithstanding the Right of First Refusal above, PBR will work
with Sponsor in good faith to attempt to renew this Agreement for up to 3 years,
subject to agreeing on terms and fees that would be mutually acceptable to both
parties.

 

THEREFORE, in consideration of the mutual covenants contained in this Agreement
and other good and valuable consideration, the receipt and legal sufficiency of
which are hereby expressly acknowledged, the Parties agree as follows:

 

I. Term of Agreement

 

1.1     Term. Unless otherwise specified in Exhibit A, the term of this
Agreement will commence on the Effective Date and end upon conclusion of the
2007 World Finals, unless sooner terminated in accordance with the provisions of
this Agreement (the “Term”).  If applicable, each PBR competition season
(beginning with the first BFTS Event of that competition season and ending with
completion of that competition season’s World Finals) throughout the Term of
this Agreement will be referred to as a “Contract Year.”

 

1.2     First Right of Renewal.  Sponsor may, by written notice given to PBR on
or before April 1, 2007 for the 2008 Contract Year, extend the Term for three
(3) additional Contract Years, subject to mutual agreement regarding fees to be
charged. 

II.      Rights and Obligations of the Parties

 

2.1      Grant of License. PBR grants to Sponsor a non-exclusive,
non-transferable, limited license to use, throughout the Term but not
thereafter, in the United States and its territories and possessions and subject
to PBR’s pre-approval, PBR’s name and certain of its logos, trademarks and
service marks, together with related artwork, composite works and derivative
works (collectively, the “PBR Trademarks”), for the limited purpose of
advertising and marketing Sponsor and Sponsor’s products and services in direct
association with PBR, Sponsor’s sponsorship of PBR, the BFTS, and the Events.
PBR agrees that, during the Term, Sponsor shall have the right within the United
States and its territories and possessions, to refer to itself as an “Official
Sponsor of The Professional Bull Riders,” or the “Official other (TBD) Company
of the PBR,” using those words or words of comparable meaning.  PBR reserves the
right to grant rights and/or licenses of any kind or nature whatsoever relating
to the PBR Trademarks to any sponsor, advertiser or other third party.

 

During the Term, PBR will not enter into any sponsorship agreement with any
person or entity, other than Sponsor, whereby such entity or person is granted
the right to refer to itself or its products or services as the “Official
“Financial Information Sponsor” of The Professional Bull Riders,” or the
“Official Financial Information  Company of the PBR,” whether using those words
or words of comparable meaning.

           

In return for the rights and benefits provided to Sponsor hereunder, Sponsor
hereby grants to PBR and its affiliate, PBR-TV, Inc., the right and license,
throughout the Term hereof, to use, display, publish, reproduce, copy, make
derivatives of, distribute and exploit Sponsor's name and certain of its logos,
trademarks and service marks, together with related artwork designated in
Exhibit “B” (collectively, the “Sponsor Trademarks”) in the advertisement,
marketing, or promotion of PBR, the BFTS Events, and the Events, and on PBR
branded or produced merchandise, as well as a license to use, exploit, display,
publish and distribute the Sponsor Trademarks in signs, banners, logo
presentations, public announcements, promotional materials, posters, and other
materials and communications produced, displayed or otherwise used at or in
connection with PBR and the BFTS Events, and the Events.

 

Sponsor acknowledges that the Sponsor Trademarks may be captured and/or
incorporated (“Captured Sponsor Trademarks”) in audio/visual works and
recordings created, captured and/or recorded at or in connection with the Events
and associated activities (“Event Recordings”).  Sponsor grants to PBR and its
affiliate, PBR-TV, Inc., a world-wide, perpetual license and right to use,
exploit, copy, reproduce, display, publish, perform, transmit, televise and
distribute any and all Event Recordings that include Captured Sponsor Trademarks
in television and radio broadcasts, pictures, photographs, films, video
recordings and/or any other audio/visual works. Sponsor further acknowledges and
agrees that PBR is the exclusive owner of all right, title and interest in and
to all Event Recordings, including all copyright and other intellectual property
rights and goodwill therein.  Accordingly, PBR may exercise its exclusive
copyright rights to use, publish, display, perform, reproduce, distribute,
license, transmit, and create derivative works from, the Event Recordings in
any form or through any medium.

 

2.4     Promotional Products and Materials.       Sponsor may use the PBR
Trademarks only on Promotional Products and Promotional Materials, as defined
below, and not on any products or materials offered or intended for sale by
Sponsor, or on any Sponsor products, product packaging, hang tags, or other
collateral materials directly associated with the sale of AlphaTrade.com
products or services, without the express prior written approval of PBR. 

 

Before Sponsor uses, displays, publishes, reproduces, distributes or exploits,
in any manner or medium, any products using, displaying, bearing, or
incorporating the PBR Trademarks, or any portion thereof, for promotional
purposes ("Promotional Products") and before Sponsor uses, displays, publishes,
reproduces, distributes or exploits the PBR Trademarks, or any portion thereof,
in or on any advertising, promotional, publicity or display materials
(collectively, "Promotional Materials"), Sponsor will submit such Promotional
Products or Promotional Materials to PBR for its approval, which shall not be
unreasonably withheld.  For purposes of this Agreement, Promotional Products
include only products distributed by Sponsor without charge to persons attending
the Events, Sponsor employees, and Sponsor customers and do not include any
products offered or intended for sale. 

 

For Promotional Products, Sponsor will submit to PBR for approval, for each item
or product to be used, displayed, published, reproduced, distributed or
otherwise exploited displaying, bearing or incorporating any PBR Trademarks,
either:  (i) finished artwork or final proofs; (ii) pre-production samples or
strike-offs; or (iii) a sample of each such item or product.  Sponsor will also
advise PBR, in writing, how and to whom such Promotional Products will be used,
displayed, published, reproduced distributed or exploited.  For Promotional
Materials, Sponsor will submit to PBR for approval, as appropriate to the medium
used, either:  (i) pre-production art or rough cuts; (ii) layout, storyboard and
script; or (iii) finished materials or samples of advertisements.  Sponsor will
also advise PBR, in writing, where such Promotional Materials will appear, i.e.,
in which publications, on the Internet, etc.  Within ten (10) business days
after receiving a submittal and request for approval from Sponsor, PBR will
provide Sponsor with written notice approving or disapproving the Promotional
Product or Promotional Materials submitted.  If written approval from PBR is not
received within ten (10) business days, the submittal will be deemed
disapproved.

 

In addition, if at any time during the Term hereof, Sponsor desires to use,
display or distribute any products or materials at or in association with one or
more of the Events, whether or not bearing or displaying the PBR Trademarks,
Sponsor shall prior to any such use, display or distribution submit
representative samples of the products or materials to be used, displayed or
distributed to PBR for its approval, including, but not limited to, approval as
to the use of all PBR Trademarks, the design and creative elements of the
products and/or materials, and the quantity, method and location of use, display
or distribution, which approval shall not be unreasonably withheld.

 

2.5      Acknowledgement.          Sponsor acknowledges and agrees that this
Agreement does not limit or restrict PBR’s rights or the rights of any of PBR’s
other sponsors, advertisers or business partners to grant licenses to third
parties for the use of their own respective trademarks and logos.

 

Sponsor further acknowledges that use, display, publication, reproduction,
copying, distribution, alteration, creation of derivatives, licensing or other
exploitation of the names, trademarks, trade names, service marks, logos or
other intellectual property, including composite or derivative marks such as the
BFTS Series and World Finals logos, of PBR’s other sponsors, advertisers,
affiliates, agents, vendors and contractors including, but not limited to,  Ford
Motor Company (“Ford”), V.F. Jeanswear (“Wrangler”), and Amp’d Mobile, Inc.
(“Amp’d”) are not licensed or granted hereby and require the consent of the
owner or holder of such intellectual property. Except to the limited extent as
may be provided in Exhibit A during the Term, this Agreement also does not grant
nor purport to grant to Sponsor the right to use, display, publish, reproduce,
copy, distribute, alter, create derivatives of, license or otherwise exploit, in
any way, the name, signature, image, likeness, photograph, persona, or other
distinctive personal elements or publicity rights of any PBR member, bull rider,
bullfighter, judge, official or Event participant or attendee.  If desired,
Sponsor must obtain any such rights from the PBR member, participant or attendee
him/herself. Upon request of Sponsor, PBR will devote commercially reasonable
and diligent efforts to assist Sponsor in obtaining any such rights.

 

2.6     PBR’s Obligations.  Please see Exhibit A.

 

2.7     Additional Promotions and Exposure.  Please see Exhibit A.

 

2.8     Commercial Material.  All logo presentations and other Sponsor brand
exposure to be provided as part of the Agreement will be of a design and content
selected by Sponsor, subject to the reasonable approval of PBR, which approval
will not be unreasonably withheld, conditioned or delayed.  Sponsor shall
furnish, at its sole expense, each of Sponsor’s (i) logo presentations to be
displayed as provided in the Agreement; and/or (ii) as applicable, commercial
messages to be broadcast (“Commercial Material”) in accordance with the
technical and delivery requirements of PBR and, in the case of commercial
messages, PBR-TV, Inc. and the applicable broadcast network (“Network”),
including, but not limited to, all commercial format, commercial message time,
musical composition, commercial approval submission, and integration
requirements applicable to the Commercial Material(s).  Sponsor shall be solely
responsible for all content of any Sponsor logo presentations and/or commercial
messages delivered to PBR or displayed and/or aired pursuant to this Agreement,
as well as all applicable intellectual property rights used, and releases
needed, in connection with such logo presentations and/or commercial messages
including also, but not limited to any necessary musical clearance rights.  All
salary, commissions, social security taxes, union fees, employer taxes, fees,
licenses, permits, residuals, royalties, and all other obligations and
liabilities (whether as to talent employed by Sponsor on Commercial Material
furnished by Sponsor hereunder or otherwise) shall be borne and assumed by
Sponsor.  Sponsor shall bear all costs and expenses incurred in connection with
the design, production, use and delivery of the Commercial Material, including,
but not limited to, all graphic materials expenses; recording, video tape, or
film expenses; shipping and insurance expenses; customs and clearance charges. 
If applicable, Sponsor is responsible for any integration charges or other
technical charges charged by the Network for insertion or integration of
Sponsor's Commercial Material.  Neither PBR nor PBR-TV, Inc. shall be liable for
loss of, damage to, or other impairment of the value of any property or
materials furnished or delivered by Sponsor.

 

Please see Exhibit A for additional details.

 

III.     Sponsorship/Investment Fees.

3.1     Sponsorship Fees.   Please see Exhibit A.

 

3.2     Additional Consideration.   Please see Exhibit A.

 

IV.              Trademarks

 

4.1     Sponsor Trademarks.        Notwithstanding the limited rights granted to
PBR in Section 2.1 of this Agreement, the Sponsor Trademarks will remain the
property of Sponsor. Any and all rights and interests in and to the Sponsor
Trademarks under trademark or copyright law, as well as all other intellectual
property rights and goodwill therein, will inure to the benefit of and be the
exclusive property of Sponsor.

 

4.2     PBR Trademarks.    Notwithstanding the limited rights granted to Sponsor
in Sections 2.1 and 2.2 of this Agreement, the PBR Trademarks will remain the
property of PBR. Any and all rights and interests in and to the PBR Trademarks
under trademark or copyright law, as well as all other intellectual property
rights and goodwill therein, will inure to the benefit of and be the exclusive
property of PBR. Sponsor’s right to use the PBR Trademarks under this Agreement
is non-assignable and nontransferable and will be only for the Term.

 

V.                 Indemnification

    

5.1     Sponsor Indemnification.   Sponsor hereby indemnifies, defends and holds
harmless PBR, its parents, subsidiaries and affiliates, and their respective
officers, directors, agents, employees and contractors, from and against any and
all claims, actions, liabilities, damages, costs, expenses or losses of any kind
whatsoever (including reasonable attorneys’ fees and disbursements) arising out
of or resulting from: (i) any negligent acts or omissions or willful misconduct
of Sponsor and/or its agents or employees; (ii) any material breach by Sponsor
of any of its obligations, covenants, agreements, warranties or representations
under this Agreement; (iii) any material, product or information provided by
Sponsor or any advertising, marketing, promotional or informational materials,
Commercial Materials, products or information created, produced, published,
displayed or distributed by Sponsor hereunder; or (iv) any bodily injury, death
or property damage proximately caused by Sponsor and/or its agents or employees.

 

It is further agreed and understood that neither Sponsor nor any of its
officers, directors, employees, contractors or agents will seek, receive or in
any way be entitled to any of the benefits or insurances provided by PBR to its
employees, (including, but not limited to  medical, workers compensation,
unemployment, or other insurance coverage or benefits). Sponsor shall be solely
responsible for obtaining, maintaining and complying with any such benefits
and/or insurances as may be required or desired. Sponsor hereby waives,
releases, indemnifies and holds harmless PBR, its parents, subsidiaries and
affiliates, and their respective officers, directors, employees, agents,
contractors, representatives and insurers, from and against any claim, suit,
action, cost, damage, loss or liability arising out of or relating to any
failure on behalf of Sponsor or any of its officers, directors, employees,
contractors or agents to comply with the requirements of this paragraph.

 

5.2     PBR Indemnification.         PBR, hereby indemnifies, defends and holds
harmless Sponsor, its parents, subsidiaries and affiliates, and their respective
officers, directors, agents, employees and contractors, from and against any and
all claims, actions, liabilities, damages, costs, expenses or losses of any kind
whatsoever (including reasonable attorneys’ fee and disbursements) relating to
or resulting from: (i) any negligent acts or omissions or willful misconduct of
PBR and/or its agents or employees; (ii) any material breach by PBR of any of
its obligations, covenants, agreements, warranties or representations under this
Agreement; (iii) any material, product or information provided by PBR or any
advertising, marketing, promotional or informational materials, products or
information created, produced, published, displayed or distributed by PBR
hereunder; or (iv) any bodily injury, death or property damage proximately
caused by PBR and/or its agents or employees.

 

It is further agreed and understood that neither PBR nor any of its officers,
directors, employees, contractors or agents will seek, receive or in any way be
entitled to any of the benefits or insurances provided by Sponsor to its
employees, (including, but not limited to  medical, workers compensation,
unemployment, or other insurance coverage or benefits). PBR shall be solely
responsible for obtaining, maintaining and complying with any such benefits
and/or insurances as may be required or desired. PBR hereby waives, releases,
indemnifies and holds harmless Sponsor, its parents, subsidiaries and
affiliates, and their respective officers, directors, employees, agents,
contractors, representatives and insurers, from and against any claim, suit,
action, cost, damage, loss or liability arising out of or relating to any
failure on behalf of PBR or any of its officers, directors, employees,
contractors or agents to comply with the requirements of this paragraph.

 

5.3     Survival.       The obligations to indemnify, defend and hold harmless
contained in this Section 5 will remain in full force and effect notwithstanding
the termination or cancellation of this Agreement, whether by expiration of
time, by operation of law, or otherwise.

 

VI.     Insurance.

 

6.1     PBR Insurance.       On an occurrence basis for the complete Events
including set up and tear down, and throughout the Term, PBR will provide, at
its own expense, the following types and amounts of insurance.  The insurance
required shall include a “Separation of Insureds” clause, and the insurer will
agree to waive all rights of subrogation against Sponsor, its officers,
directors, employees, representatives, agents, volunteers and assigns for claims
or losses arising from PBR’s actions, performance or obligations under this
Agreement.  PBR’s insurance will contain an endorsement adding Sponsor and its
affiliates, subsidiaries, officers, directors, employees and agents as
Additional Insureds in all policies except Workers Compensation.

 

The insurance coverage required shall be as follows:

 

(i)                Workers Compensation: Statutory limits as required by state
law for all of its employees, including Employer’s Liability with limits of not
less than $500,000/$500,000/$500,000.

 

(ii)              Commercial General Liability Insurance: Coverage to be on an
occurrence basis with limits of not less than $1,000,000/$1,000,000 Bodily
Injury, Personal Injury and Property Damage including: Contractual Liability
insuring the obligations assumed by PBR in this Agreement, Products/Completed
Operations, Independent Contractors Protective Liability, and Broad Form
Property Damage including Completed Operations.

 

(iii)            Excess Liability Insurance: Coverage with limits of not less
than $3,000,000, excess of all of the above insurance.

 

All such required insurance shall be in a form reasonably acceptable to Sponsor
and shall require the insurer to provide at least 30 days prior written notice
of any major reduction, change, or cancellation in coverage.  PBR shall provide
Sponsor with evidence of coverage upon reasonable request following execution of
this Agreement. Failure to provide such certificate within a reasonable time or
to maintain the insurance coverage specified herein will be deemed a material
breach of this Agreement. In the event of any lapse in insurance coverage
required hereby, Sponsor will have the right (but not the obligation, and not as
an election of remedies) to obtain replacement insurance and to deduct the cost
of the same from any amounts then owing by Sponsor hereunder.

6.2     Sponsor Insurance. On an occurrence basis for the complete Events
including set up and tear down, and throughout the Term, Sponsor will provide,
at its own expense, the following types and amounts of insurance.  The insurance
required shall include a “Separation of Insureds” clause, and the insurer will
agree to waive all rights of subrogation against PBR, its officers, directors,
employees, representatives, agents, volunteers and assigns for claims or losses
arising from Sponsor’s actions, performance or obligations under this
Agreement.  Sponsor’s insurance will contain an endorsement adding PBR and its
affiliates, subsidiaries, officers, directors, employees and agents as
Additional Insureds in all policies except Workers Compensation.

 

The insurance coverage required shall be as follows:

 

(i)                Workers Compensation: Statutory limits as required by state
law for all of its employees, including Employer’s Liability with limits of not
less than $500,000/$500,000/$500,000.

 

(ii)              Commercial General Liability Insurance: Coverage to be on an
occurrence basis with limits of not less than $1,000,000/$1,000,000 Bodily
Injury, Personal Injury and Property Damage including: Contractual Liability
insuring the obligations assumed by Sponsor in this Agreement,
Products/Completed Operations, Independent Contractors Protective Liability, and
Broad Form Property Damage including Completed Operations.

 

(iii)            Excess Liability Insurance: Coverage with limits of not less
than $3,000,000, excess of all of the above insurance.

 

All such required insurance shall be in a form reasonably acceptable to PBR and
shall require the insurer to provide at least 30 days prior written notice of
any major reduction, change, or cancellation in coverage.  Sponsor shall provide
PBR with evidence of coverage upon reasonable request following execution of
this Agreement. Failure to provide such certificate within a reasonable time or
to maintain the insurance coverage specified herein will be deemed a material
breach of this Agreement. In the event of any lapse in insurance coverage
required hereby, PBR will have the right (but not the obligation, and not as an
election of remedies) to obtain replacement insurance and to deduct the cost of
the same from any amounts then owing by PBR hereunder.

 

VII.    Representations and Warranties.

 

7.1     PBR Warranties.      PBR represents, warrants and covenants to Sponsor
as follows:

 

(a)     It has the full right and legal authority to enter into and fully
perform this Agreement in accordance with its terms.

 

(b)      This Agreement, when executed and delivered by PBR, will be its legal,
valid and binding obligation enforceable against PBR in accordance with its
terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency or other similar laws affecting creditors’ rights
generally.

 

(c)      The execution and delivery of this Agreement has been duly authorized
by PBR, and such execution and delivery, and the performance by PBR of its
obligations hereunder, do not and will not violate or cause a breach of any
other agreements or obligations to which it is a party or by which it is bound,
and no approval or other action by any governmental authority or agency is
required in connection herewith.

 

(d)     This Agreement is entered into solely for the purchase of sponsorship
and advertising rights as described herein and for no other purpose.

 

(e)     Each of the foregoing representations, warranties, and covenants shall
be true at all times during the Term. PBR acknowledges that each of such
representations, warranties and covenants are deemed to be material and have
been relied upon by Sponsor, notwithstanding any investigation made by Sponsor.

 

7.2     Sponsor Warranties.          Sponsor represents, warrants and covenants
to PBR as follows:

 

(a)     It has the full right and legal authority to enter into and fully
perform this Agreement in accordance with its terms.

 

(b)     This Agreement, when executed and delivered by Sponsor, will be its
legal, valid and binding obligation enforceable against Sponsor in accordance
with its terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency or other similar laws affecting creditors’ rights
generally.

 

(c)      The execution and delivery of this Agreement has been duly authorized
by Sponsor, and such execution and delivery and the performance by Sponsor of
its obligations hereunder, do not and will not violate or cause a breach of any
other agreements or obligations to which it is a party or by which it is bound,
and no approval or other action by any governmental authority or agency is
required in connection herewith.

 

(d)     This Agreement is entered into solely for the purchase of sponsorship
and advertising rights as described herein and for no other purposes.

 

(e)     Each of the foregoing representations, warranties, and covenants shall
be true at all times during the Term. Sponsor acknowledges that each of such
representations, warranties and covenants are deemed to be material and have
been relied upon by PBR, notwithstanding any investigation made by PBR.

 

VIII.     Default and Remedies

 

8.1     Default. A Party will be in default under this Agreement if it fails to
perform any material obligation in a timely manner. If either Party is in
default under this Agreement, the non-defaulting Party will deliver written
notice specifying the default to the defaulting Party. The defaulting Party will
have 30 days after receipt of such notice to cure the default. If a defaulting
Party fails to cure a default within 30 days after receipt of a notice of
default, the non-defaulting Party will have all rights and remedies available at
law or in equity, including the right to terminate this Agreement. Termination
of this Agreement will be accomplished by delivery of written notice of
termination to the defaulting Party in accordance with Section 9.4.

 

8.3     Insolvency. If at any time during the Term of this Agreement, either
Party is unable to pay its debts when due, or becomes insolvent, or there is
filed by or against it in any court a petition for bankruptcy, insolvency,
reorganization, or the appointment of a receiver or trustee for all or a portion
of its property; or if either Party makes an assignment for the benefit of
creditors, this Agreement may be canceled and terminated at the option of the
non-acting Party upon written notice to the acting Party. Such cancellation will
be effective immediately if the act giving rise to the cancellation is
voluntary. Otherwise such cancellation will be effective upon adjudication of
bankruptcy or insolvency or upon a court of competent jurisdiction taking and
retaining jurisdiction over the acting Party and/or its assets for a period of
50 days or more.

 

8.4     Costs. In any action to enforce this Agreement, or to collect damages on
account of any default under this Agreement, the prevailing Party shall also be
entitled to collect all of its costs in such action, including costs of
investigation, settlement, reasonable attorneys’ fees and all additional costs
of collecting any judgment rendered in such action.

 

IX.      Miscellaneous

 

9.1     No Assignment.  Neither Party will assign this Agreement to any person,
corporation or other entity without the prior written consent of the other
Party.  This Agreement and all of the terms and provisions hereof are binding
upon and will inure to the benefit of the Parties hereto and their respective
successors and permitted assigns.

 

9.2      Force Majeure.  If total or partial performance of this Agreement is
delayed or rendered impossible for any Party by virtue of any reason whatsoever
beyond its reasonable control (including, without limitation, war, invasion, act
of foreign enemy, hostilities (whether war be declared or not), civil war or
strife, rebellion, strikes, lockouts or other industrial disputes or actions,
fire, flood, epidemic, earthquake, explosion, decision of any court or other
judicial body of competent jurisdiction, unavailability of materials,
transportation, power or other commodity, satellite failure or non-availability,
failure or non-availability of uplink and downlink satellite signals or
terrestrial facilities, acts of God, acts of governments or other prevailing
authorities, or defaults of third parties), then such non-performance will, to
the extent and for the time prevented, be deemed not to constitute a breach of
this Agreement.

 

9.3      Relationship of Parties. The Parties will be and act as independent
contractors, and under no circumstances will this Agreement be construed as one
of agency, partnership, joint venture, franchise or employment between the
Parties. The Parties will each be solely responsible for the conduct of their
respective employees, contractors and agents in connection with the performance
of their obligations under this Agreement. Neither PBR nor Sponsor shall
represent to any third party that it is the employee or agent of the other nor
shall the Parties be empowered or authorized to bind each other or to hold
themselves out to third parties contrary to the terms of this provision.

 

It is further agreed and understood that neither Party nor any of their
respective officers, directors, employees, contractors, representatives or
agents will seek, receive, obtain or in any way be entitled to any benefits or
insurances provided by the other Party to its employees, (including, but not
limited to, medical, workers compensation, unemployment, or other insurance
coverage or benefits). Each Party shall be solely responsible for obtaining,
maintaining and complying with any such benefits and/or insurances as may be
legally required or desired. Each Party hereby waives, releases, indemnifies and
holds harmless the other, its parents, subsidiaries and affiliates, and their
respective officers, directors, employees, agents, contractors, representatives
and insurers, from and against any claim, suit, action, cost, damage, loss,
penalty or liability arising out of or relating to any failure on behalf of the
other Party, or any of its officers, directors, employees, contractors or
agents, to comply with the requirements of this Section 9.3.

 

9.4      Notices. All notices or other deliveries required or permitted under
this Agreement will be in writing and may be sent by United States mail,
commercial courier service (which requires a signed receipt showing delivery)
fax or personal delivery, and will be effective upon receipt by the Party for
whom intended. Notices (and payments to PBR) will be delivered as follows:

 

If to Sponsor, to:

 

Penny Perfect, CEO

ALPHATRADE.COM,

1111 West Georgia Street

Suite 1820

Vancouver, BC Canada V6E 4M3

Tel. (604)-681-7503

Fax (604)- 681-7710

 

If to PBR, to:

                 

Randy W. Bernard, CEO

PROFESSIONAL BULL RIDERS, INC.

6 South Tejon Street, Suite 700

Colorado Springs, CO 80903

Tel. (719) 471-3008

Fax (719) 955-3724

 

Either Party may, by notice properly delivered as provided above, change the
address to which future notices and deliveries to that Party will be made.

 

9.5      Counterparts. This Agreement may be executed in any number or
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

9.6      Effect of Agreement.  All negotiations relative to the matters
contemplated by this Agreement are merged herein and there are no other
understandings or agreements relating to the matters set forth in this
Agreement, except those expressly stated on this Agreement. This instrument sets
forth the entire agreement between the Parties. No provision of this Agreement
will be altered, amended, revoked or waived except by an instrument in writing
signed by the Parties.

 

9.7      Severability. If any clause or provision of this Agreement is illegal,
invalid or unenforceable under applicable present or future laws, then it is the
intention of the Parties that the remainder of this Agreement shall not be
affected, and that in lieu of any such clause or provision, there be added as a
part hereof a substitute clause or provision as similar in terms and effect to
such illegal, invalid or unenforceable clause or provision as may be possible.

 

9.8      Time. Time is of the essence of this Agreement.

 

9.9     Damages Limitation.  In no event shall PBR or Sponsor be liable for any
indirect, special, punitive or consequential damages (including, but not limited
to, loss of anticipated profits, interruption of business, or procurement of
substitute goods or services) in connection with or arising out of this
Agreement, whether arising out of contract, tort, or any other theory of
liability.

 

9.10   Choice of Law.        This Agreement will be governed by and will be
construed and enforced in accordance with the laws of the State of New York
applicable to agreements entered into and performed within such State, without
reference to the conflicts-of-law of such State.

 

9.11   Venue.         The Parties agree that all suits, actions, claims and
causes of action relating to the construction, validity, performance and
enforcement of this Agreement shall be commenced in the State of New York

 

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the Effective Date.

 

                                                          SPONSOR:

                                                          ALPHATRADE.COM,

 

                                                          By:
                                                             

                                                                   Penny Perfect

                                                                   Chief
Executive Officer

 

 

 

                                                          PBR:

                                                          PROFESSIONAL BULL
RIDERS, INC.

 

 

                                                          By:
                                                             

                                                                   Randy Bernard

                                                                   Chief
Executive Officer

 

 

 

 

 



--------------------------------------------------------------------------------




THROUGHOUT THIS AGREEMENT, WHERE INFORMATION HAS BEEN REPLACED BY AN ASTERISK
(*), THAT INFORMATION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE
OMITTED INFORMATION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

SPONSORSHIP AGREEMENT

 

EXHIBIT A

 

Exhibit A to Standard Terms of the SPONSORSHIP AGREEMENT between PROFESSIONAL
BULL RIDERS, INC. and ALPHATRADE.COM.

 

covering SPONSORSHIP ELEMENTS

for 2007.

 

This agreement details the specific sponsorship elements to be delivered under
the Sponsorship Agreement. These elements are subject to the Standard Terms of
Sponsorship which are incorporated and deemed included herein. If there are any
inconsistencies with respect to the Standard Terms and these elements, these
elements will govern.

 

2007 SPONSORSHIP ELEMENTS

 

In consideration of AlphaTrade.com’s sponsorship support of the PBR, throughout
the Term and for each Contract Year, PBR will deliver the following sponsorship
elements:

 

1.    TERM

Beginning on full execution of the Agreement (“Effective Date”) and terminating
after the last performance of the 2007 PBR World Finals Events, unless extended
to include up to three (3) additional Contract Years (at a mutually agreeable
sponsorship fee for each additional year) and/or unless sooner terminated in
accordance with the provisions of the Agreement (the “Term”) (excluding any
renewals or extensions thereof). 

 

 

2.   OFFICIAL PBR SPONSORSHIP ELEMENTS

 

Official Status:  The “Official Financial Information Sponsor” of the
Professional Bull Riders” or the “Official Financial information Company of the
PBR (PBR shall be free to designate another company as the exclusive Stock
Brokerage company of the PBR and such designation will not be considered to
conflict with Financial Services Company).” 

 

a)       Trademark Usage:  PBR trademark use in all corporate advertising,
marketing and promotional initiatives pursuant to the guidelines outlined in the
Standard Terms of this Agreement.

 

b)       Official PBR Website General Elements: Logo placement in the sponsor
section of PBR’s official website, including a hot link to the AlphaTrade.com
website.

 

c)       Logo Inclusion in Media Guide and Collateral Material:  Sponsor’s
corporate logo will be included in all PBR produced media guides and other
marketing and corporate collateral materials produced by PBR after the effective
date, regarding the Events for each Contract Year of this Agreement.

 

d)       Exclusive rights to text messaging promotions in the category with the
PBR for the duration of this agreement including the option year: Sponsor will
design and create ongoing SMS text messaging promotions for each event and for
participation from TV viewers. 

 

A meeting will need to take place with Amp’d and Alphatrade.com in the very near
future to decide if AlphaTrade.com and Amp’d can co-exist as it relates to
official status and text messaging as described in section 1(d).

 

PBR and AlphaTrade.com will agree to agree that the text messaging sponsorship
elements and contractual language will be spelled out in a separate addendum to
this contact at both parties earliest convenience.

 

3.   IN-ARENA ELEMENTS

 

a)       ARENA SIGNAGE

 

                                      I.      TV Walk-Off Signage:  The
AlphaTrade.com logo will be included in multiple locations on pre-produced
signage located in prominent out-gate areas where television coverage occurs
following select rides.  Sponsor’s logos in multiple locations will be placed in
a step & repeat manner with other Sponsor logos and PBR brand placements.

 

                                     II.      Arena Fence: Display two (2)
AlphaTrade.com branded arena banners, each measuring a minimum of three feet
(3') by eight feet (8') and positioned on the inside of the arena fence, one on
either side of the arena, at each competition performance at each BFTS Event and
World Finals during the Term.

 

                                    III.      Chute Signage:  Sponsor will
receive one (1) inside chute sticker measuring approximately 3” x 10” on the
inside gate of each chute used in competition at each competition performance at
each BFTS Event and World Finals during the term.

 

                                  IV.      Center Camera Well Signage (Shark
Cage):  Sponsor will receive Two (2) signage positions on the Center Camera Well
(Shark Cage) when utilized at BFTS performances.  Signage design and positions
will be mutually agreed by the parties, with one signage placements on one (1)
side of the centerline of the camera well facing the chutes and one (1) signage
placement on either side of the centerline on the back side of the camera well.

 

Sponsor shall provide PBR with all approved logos and brand communication
guidelines to be included in the signage for banners and all signage shall be
produced by PBR and the reasonable costs of such shall be reimbursed by
AlphaTrade.com.

 

4.   LIVE EVENT EXPOSURE

 

Sponsor shall receive the following live event exposure elements at each
competition performance of the Events during the Term.

 

                                       I.      One (1) Jumbotron logo placements
and verbal taglines as a section sponsor.

 

                                     II.      One (1) logo placement on the
Daysheet as a section sponsor.

 

                                    III.      Two (2) Jumbotron logo placements
with verbal tagline airing in PBR’s pre & post show sponsor recognition. 

 

                                  IV.      Two (2) 30-second (00:00:30)
commercial spots on the in-arena video replay board (where available) during the
PBR’s pre and post show video loops. The commercial spots will be provided by
Sponsor at Sponsors sole cost and expense.

 

5.      CONCOURSE DISPLAY.

 

PBR shall provide one (1) promotional booth space at each BFTS Event (other than
BFTS Events at event venues where booths are not available or are available only
at a charge to PBR), located in the arena concourse or exhibition area and
measuring no less than ten feet by ten feet (10' x 10"), for Sponsor’s
distribution of free Promotional Products and Promotional Materials pre-approved
by PBR. Sponsor may not sell or take purchase orders for any merchandise of any
kind from the promotional booth space without first obtaining written approval
from PBR. Sponsor will be responsible for all costs and expenses associated with
design, construction, setup/take down and staffing of the booth at each BFTS
Event.  PBR will provide transportation for one booth, provided such booth is
contained in a PBR approved road case.

 

6.         IN ARENA PROMOTION - TEXT MESSAGING

 

At a minimum of twenty-six (26) BFTS Events each Contract Year, (provided
however, if the 2007 PBR Season has more than 26 events, PBR will include this
promotion at each BFTS Event up to 28 Events, and if there are more than 28 BFTS
Events, PBR intends and will attempt to include the promotion in all BFTS
Events), PBR will, during intermission of one competition performance, provide
an intermission promotion around Sponsor’s corporate objectives. The precise
nature and content of the promotion shall be mutually developed and agreed
between PBR and Sponsor.

 

PBR and AlphaTrade.com will agree to agree that the text messaging sponsorship
elements and contractual language will be spelled out in a separate addendum to
this contact at both parties earliest convenience.

 

7.         BFTS EVENT ENTITLEMENT (Option for 2007 - $*)

 

Sponsor will be the title sponsor of One (1) BFTS Event at a mutually agreed
upon BFTS Event in each Contract Year during the Term. Such event shall be
mutually agreed upon by the parties subject to PBR’s available event
entitlements.  Sponsor shall have the right to advertise and promote its
AlphaTrade.com brand as the title sponsor of the selected Event. All public
identification of and reference to the selected Event by AlphaTrade.com and PBR,
as well as their respective employees, agents and representatives, will be made
in the following manner: "The AlphaTrade.com Invitational" or otherwise as may
be mutually agreed upon by the Parties. The Parties agree to create a mutually
acceptable event logo incorporating both the AlphaTrade.com name and trademarks
(or distinctive elements thereof) and the PBR name and trademarks (or
distinctive elements thereof).

 

At or in connection with the selected title sponsorship Event, each Contract
Year PBR will:

 a. Publicly reference the title of the Event as "The AlphaTrade.com
    Invitational" (or as titled by agreement of the Parties) and, where
    applicable, include the event logo, in all Event promotional materials and
    communications and in all arena public address announcements;
 b. Include the selected Event title (the "The AlphaTrade.com Invitational")
    and, where applicable, the Event logo, in all Event-related media (TV,
    print, radio, posters, flyers, press releases, etc) placed by or for PBR in
    national, local and surrounding Event markets;
 c. Include the selected Event title (the "The AlphaTrade.com Invitational") and
    the Event logo in promotion of the selected Event on the official PBR
    website (www.pbrnow.com);
 d. In addition to the sponsorship signage benefits to be provided pursuant to
    Section 2 above, PBR shall provide:

                                                               i.      One (1)
Event logo sign, positioned in the center of the overhead truss above the
bucking chutes;

                                                             ii.      Two (2)
AlphaTrade.com-branded banners, each positioned on the overhead truss above the
bucking chutes, one on either side of the Event logo sign; and One (1) Event
logo sign, positioned on the bridge over the center outgate, if available.

                                                            iii.      Twelve
(12) additional VIP tickets, each with hospitality privileges, to each
competition performance at the selected title sponsorship Event;

                                                            iv.      Up to two
hundred (200) ticket vouchers to AlphaTrade.com to be redeemed for one mutually
agreed upon performance at the selected title sponsorship Event. Vouchers will
not be provided or redeemed at one-day Events. Vouchers may be redeemed for the
lowest priced ticket. PBR will guarantee fulfillment of all AlphaTrade.com
vouchers redeemed before a redemption deadline of four hours prior to show time.
PBR will deliver to AlphaTrade.com, or to a place designated by Sponsor, the
vouchers for the selected title sponsorship Event at least four (4) weeks prior
to such Event. All expenses incurred in implementing the voucher program,
including but not limited to designing and printing the vouchers and
transportation, delivery and distribution of the vouchers, shall be the sole
responsibility of AlphaTrade.com.

 

8.         WORLD FINALS & FAN ZONE ELEMENTS

 

 

a)       Fan Zones: 

 

Sponsor shall have the right at no additional Sponsorship Fee to participate in
PBR’s official “Fan Zone” promotions held at selected BFTS Events.    The
precise nature, extent and other details of Sponsor’s participation will be
mutually agreed between Sponsor and PBR from time to time.  Display space at the
PBR Fan Zones shall be provided to Sponsor free of charge, however, Sponsor
shall be responsible for all utilities, telephone, waste disposal, staffing and
other costs associated with the set-up, operation, tear-down and transportation
of any promotion conducted by Sponsor;

 

b)       World Finals Fan Zone: 

 

Sponsor shall have the right at no additional Sponsorship Fee to participate in
PBR’s official “Fan Zone” in connection with the World Finals Fan Zone. Sponsor
will receive one (1) display space (size and configuration) will be mutually
agreed upon by the parties, subject to venues space restrictions and other
logistical considerations.  The precise nature, extent and other details of
Sponsor’s participation will be mutually agreed between Sponsor and PBR. 
Display space at the World Finals Fan Zone shall be provided to Sponsor free of
charge, however, Sponsor shall be responsible for all utilities, telephone,
waste disposal, staffing and other costs associated with the set-up, operation,
tear-down and transportation of any promotion conducted by Sponsor;

 

c)       Thomas & Mack Fan Zone: 

 

Sponsor shall have the right at no additional Sponsorship Fee to one (1) display
space at Thomas & Mack during the second weekend of World Finals.  The precise
nature, extent and other details of Sponsor’s participation will be mutually
agreed between Sponsor and PBR. Display space at the Thomas & Mack Fan Zones
shall be provided to Sponsor free of charge, however, Sponsor shall be
responsible for all utilities, telephone, waste disposal, staffing and other
costs associated with the set-up, operation, tear-down and transportation of any
promotion conducted by Sponsor.

 

9.    NETWORK TELEVISION ADVERTISING

 

a)       Network Television Commercial Units: 

 

Sponsor shall receive from PBR, through PBR’s affiliate, PBR-TV, Inc., certain
network television advertising time during the Term for broadcast on standard
television.  In particular, Sponsor shall receive two (2) thirty second
(00:00:30) standard network television advertising commercial “spots” in the
premier national broadcast of each of eight (8) Events on PBR’s then current
standard broadcast partner network or networks, for a total of sixteen (16)
commercial advertising spots each Contract Year. 

 

If in any Contract Year, PBR’s then current standard broadcast partners
broadcast a minimum of seven (7) Events but fewer than nine (9) Events, PBR and
sponsor shall mutually agree on the scheduling of the commercial advertising
spots across the number of Events actually broadcast by PBR’s then current
standard broadcast partners.

 

If, in any one Contract Year, PBR’s then current standard broadcast partner
televises more than nine (9) premier national broadcasts of PBR Events, Sponsor
shall have the option, if inventory is available to purchase additional standard
network television advertising commercial spots to be broadcast in each such
additional show, exercisable by providing written notice to PBR.  If inventory
is available, Sponsor may purchase such additional commercial spots at a per
spot cost of thirty thousand dollars ($30,000) for each additional thirty second
(00:00:30) standard network television advertising spot actually telecast on FOX
and twenty five thousand dollars ($25,000)  for each additional thirty second
(00:00:30) standard network television advertising spot actually telecast on
NBC.  In the event Sponsor, in keeping with the foregoing, promptly opts to
purchase additional standard network advertising spots, PBR shall, promptly
following its receipt of the applicable standard network telecast certificate
for each show in which the additional advertising spots are telecast, deliver to
Sponsor a written invoice (including copies of the standard network telecast
certificate) reflecting the additional advertising spot consideration due,
Sponsor agrees to pay such additional advertising spot consideration within
fifteen (15) days from its receipt of such written invoice. 

 

10.    PRINT ADVERTISING

 

a)       PRINT ADVERTISING (Alphatrade.com may purchase additional ad space from
Grandview Media at their published rates for 2007).

vi.      Sponsor shall receive one (1) full-page, full color advertisement in
one (1) edition of PBR’s official 8-Seconds Event Program OR Sponsor shall
receive one (1) full-page, full color advertisement in one (1) edition of Pro
Bull Rider magazine’s for each Contract Year.

vii.    Sponsor shall receive one (1) full-page, full color advertisement in the
World Finals programs for each Contract Year.

viii.  Sponsor will receive a minimum of one (1) sponsor spotlight in Pro Bull
Rider magazine.

ix.      Sponsor shall be included in a minimum of one (1) editorial feature in
PBR’s Pro Bull Rider Magazine, PBR’s Official 8 Seconds program OR PBR’s World
Finals Program. 

 

The foregoing advertisement copy to be provided shall be supplied by Sponsor, at
its sole cost and expense, and shall, prior to printing, be submitted to and
approved by PBR.  Any additional program or other advertisements that Sponsor
may desire to have included in PBR publications shall be purchased by Sponsor
separately, at Sponsor’s sole expense.

 

 

11.   WEBSITE EXPOSURE

 

a)       Sponsor will receive prominent logo placement on the home page of PBR’s
official web site, www.pbrnow.com  during the term.  The foregoing logo
placement will be approximately one hundred (100) pixels high by one hundred
sixty (160) pixels wide, and such logo may be displayed on an alternating or
rotating basis with other sponsors;

 

b)       PBR and Sponsor will work together, in good faith, to develop and
implement a promotion that incorporates direct consumer contact and development
of a consumer database that provides research information.  The precise nature,
content and other details of the foregoing promotion and database will be
mutually agreed between Sponsor and PBR;

 

c)       If applicable, Sponsor will receive announcements supporting the Web
Promotion during the national broadcast(s) of BFTS Event(s) on the NBC and FOX
Networks during each Contract Year.

 

Sponsor agrees that it will be solely responsible for any costs and expenses
associated with the Web Promotion and that any such costs and/or expenses will
be considered separate from, and in addition to, the “Sponsorship Fees”
described in Section 12 below.  The precise nature, content and other details of
the Web Promotion including, but not limited to, the possible elements described
above will be mutually agreed between Sponsor and PBR from time to time.

 

11.               TICKETS & HOSPITALITY PASSES

 

a)       TICKETS & HOSPITALITY PASSES

 

a.       Tickets & Pre-Party Passes:  Sponsor will receive twenty-four (24) VIP
tickets and twenty-four (24) VIP Pre-party passes for six (6) select
performances and twelve (12) VIP tickets and twelve (12) VIP Pre-party passes
for all remaining performances and  the PBR World Finals;

 

b.       Pre- & Post-Event Parties:  Sponsor shall be allowed to participate in
PBR’s official pre and post Event parties before and after each of the Events in
a manner to be mutually determined and agreed.

 

c.       Purchase of Additional Tickets & Pre-Party Passes:  Sponsor shall be
allowed the opportunity to purchase additional Event tickets, World Finals
tickets and VIP pre-party passes at PBR’s then-current discounted sponsor rate
(current discount is 20%); 

 

13.     SPONSOR’S CO-MARKETING INITIATIVES

 

            a)   Sponsor will create and host a series of applications designed
specifically for the PBR – ie. An application to monitor the rankings of the
animal athletes and the professional bull riders, other applications as
requested and agreed to by both parties. 

 

            b)    Sponsor will be solely responsible for the cost of creating
the product and will host it on their websites for the duration of this
agreement.

 

            c)    Sponsor will pay PBR twenty-five percent (25%) of the
Sponsor’s net proceeds for  all text messaging promotions done in conjunction
with the PBR and the Sponsor for the term of this agreement.

   

PBR and AlphaTrade.com will agree to agree that the text messaging sponsorship
elements and contractual language will be spelled out in a separate addendum to
this contact at both parties earliest convenience.

 

14.  SPONSORSHIP FEES & TEXT MESSAGING ADVANCE INVESTMENT SUMMARY

 

In return for the sponsorship rights and considerations to be provided to
Sponsor pursuant to this Agreement, Sponsor shall pay PBR the following amounts
(“Sponsorship Fees”):

 

Total 2007 Sponsorship Fees totaling $ * (US Dollars), payable as follows:

 

 

·                     $  * on Execution of this Agreement;

·                     $  * on January 15th, 2007

·                     $  * on January 31st, 2007

·                     $  * on or before April 30th, 2007;

·                     $  * on or before July 31st, 2007;

·                     $  * on or before October 31st, 2007;

 

 

The foregoing Sponsorship Fees shall be paid to PBR in U.S. Dollars at the
location set forth in Section 9.4 of the Standard Terms and Conditions.

 

Text messaging net revenue due to PBR will be paid semi-annually June 30 and
December 31 of each year.  The net revenue disbursement will be calculated on
the basis of revenue actually received by the Sponsor for that period. 

 

The foregoing Sponsorship Fees are based on a minimum of twenty six (26) BFTS
Events (one (1) or more performances each) plus World Finals (a minimum of 26
performances) during each Contract Year of BFTS Events and World Finals. 

 


15.  NOTICES – CONTACT INFORMATION

 

If to Sponsor, to:

 

Penny Perfect

CEO, AlphaTrade.com

1111 West Georgia Street

Suite #1820

Vancouver, BC Canada V6E 4M3

Tel:  604/681-7503

Fax 604/681-7710

 

With a copy to:

 

Darrin M. Ocasio

Sichenzia Ross Friedman Ference LLP

1065 Avenue of the Americas, 21st Floor

New York, NY 10018

 

If to PBR, to:

                 

Randy W. Bernard

CEO, Professional Bull Riders, Inc.

6 South Tejon Street, Suite 700

Colorado Springs, CO 80903

Tel. (719) 471-3008

Fax (719) 955-3724

 

 

IN WITNESS WHEREOF, the Parties have executed these Sponsorship Elements to be
effective as of the Effective Date

 

 

ALPHATRADE.COM                                                      PROFESSIONAL
BULL RIDERS, INC.

 

Per:_______________________________                       
Per:____________________________

Penny Perfect, CEO                                                       Randy
Bernard, CEO

                       

 

Date:______________________________                       
Date:____________________________

 

I have the authority to bind Sponsor                                 I have the
authority to bind PBR

 